      Case 2:20-cv-02830-LMA-MBN Document 19-7 Filed 03/29/21 Page 1 of 1




March 24, 2021


Mr. Cody Acosta
Cotten Schmidt, LLP
650 Poydras Street Suite 1950
New Orleans, LA 70130

                                         RE: Theresa Schultz
                                   My File No.: LS21045-D

Dear Mr. Acosta:

This letter confirms that Dr. Lacy Sapp's deposition in the above referenced matter has
been scheduled for April 1329, 2021 at 10:00 a.m. via video conference. Dr. Sapp's fee of
$2,600.00, which allows for two hours of deposition time, is to be paid 72 hours in
advance of the scheduled deposition. After the first two hours you will be charged
$1,300.00 per hour, for a minimum of one hour. Any additional fees will be paid at the
termination of the deposition. Our Tax ID number is XX-XXXXXXX.


Deposition Refund Policy:

Cancellation: 3+ business days                  100%

Cancellation: 2 business days                    50%

Cancellation less than 2 business days           0%


If you have any questions regarding this matter, please do not hesitate to call.

Sincerely,



Anna B. Kelley
Administrative Assistant

cc:    Mr. Ben Thomas
       Smiley Law Firm, LLC
       3 Sanctuary Blvd Fl 3
       Mandeville, LA 70471
